Citation Nr: 0105341	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to the assignment of an initial rating for post-
traumatic stress disorder (PTSD), in excess of 30 percent 
prior to August 23, 1994, and higher than 50 percent from 
August 23, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
February 1970.
This matter originally came to the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection and 
assigned a 10 percent rating for PTSD.  The veteran appealed 
for the assignment of a higher rating.  During the pendency 
of the appeal, an RO decision in February 1995 increased the 
rating for the veteran's PTSD to 50 percent, effective from 
August 23, 1994.  In a May 1998 decision, the Board increased 
the veteran's rating to 30 percent, prior to August 23, 1994, 
and denied a rating in excess of 50 percent thereafter.

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a February 2000 joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that part of the May 1998 Board decision be vacated 
to the extent that it denied a rating in excess of 30 percent 
for PTSD from November 6, 1992 to August 22, 1994, and a 
rating in excess of 50 percent from August 23, 1994, and that 
the matter be remanded.  By a February 2000 order, the Court 
granted the joint motion.  The case was subsequently returned 
to the Board, and in September 2000 the veteran's 
representative submitted additional argument.  

On October 16, 2000, the Board issued a decision denying an 
appeal of an initial rating claim in excess of 30 percent for 
the period prior to August 23, 1994, and an initial rating in 
excess of 50 percent for the period from August 23, 1994.  
Due to a due process failure to consider evidence which had 
been submitted just prior to the dispatch of the October 2000 
Board decision, in a separate decision, the Board has vacated 
its October 16, 2000 decision.  The Board now issues this 
decision and remand. 

The claim for he assignment of a rating in excess of 50 
percent for PTSD from August 23, 1994 to the present is 
addressed in the Remand appended to this decision.




FINDING OF FACT

The veteran's PTSD symptomatology was not productive of more 
than definite social and industrial impairment prior to 
August 23, 1994.  


CONCLUSION OF LAW

An initial disability rating in excess of 30 percent for 
PTSD, from November 6, 1992 through August 22, 1994, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1993).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation, as indicated in the captioned issue.  That is, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, staged ratings of 30 percent for the period from 
November 6, 1992 through August 22, 1994, and 50 percent for 
the period from August 23, 1994, have been granted. 

In assessing the veteran's disability, the Board reviews the 
ratings as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).

In rating disability due to mental disorders, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment, rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a rating solely on 
the basis of social impairment.  See 38 C.F.R. § 4.126(a), 
(b) (2000).  

The Board notes that, effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth in 
38 C.F.R. §§ 4.125-4.130.  See 61 Fed. Reg. 52695-52702 
(1996).  Since this claim originated in November 1992, the RO 
reviewed the claim under both the old and new criteria as 
applicable for different periods of time.  The Board will 
proceed to do the same, in keeping with the mandate of the 
Court to have the most favorable version of the regulations 
apply to a veteran's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, the Board notes that the 
revised PTSD regulations will not be addressed with regard to 
the period from November 6, 1992 through August 22, 1994 
because the revised law pertaining to the evaluation of PTSD 
does not allow for retroactive application prior to November 
7, 1996.  When the new regulations were promulgated, the 
Secretary specifically indicated that November 7, 1996 was to 
be the effective date for the revisions.  See Schedule for 
Rating Disabilities; Mental Disorders, 61 Fed. Reg. at 52,695 
(1996).  Consequently, because it is clear from the amended 
regulations that they are not be accorded retroactive effect, 
the law prevents the application, prior to November 7, 1996, 
of the liberalizing law rule stated in Karnas.  See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. §§ 3.114(a), 
3.400(p) (2000). 

Under the regulations pertaining to psychiatric disabilities 
in effect prior to November 7, 1996, a 30 percent rating was 
indicative of definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1993). 

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).   

A 50 percent rating under the regulations in effect prior to 
November 7, 1996 was warranted for considerable industrial 
impairment.  Such disability was demonstrated by an inability 
to maintain effective or favorable relationships with people 
such that one's reliability, flexibility, and efficiency 
levels were considerably impaired.  A 70 percent rating was 
indicative of severe industrial impairment such that the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1993). 

II.  Factual Background

At a VA psychiatric examination in December 1992, the veteran 
reported daily recollections of Vietnam, recurrent nightmares 
once a week, and flashbacks, only rarely, except during the 
Persian Gulf War, when they occurred 2 to 3 times a week.  He 
stated that he had difficulty sleeping and slept only 3 to 4 
hours a night.  He stated that he initially sought 
psychotherapy approximately 4 months after service, but he 
did not provide the RO with information regarding the source 
of such treatment.  He also reported on his initial claim 
form that he was treated for PTSD at the Dayton VA Medical 
Center and Veterans' Center in 1981 and 1982.  A request for 
medical records resulted in 1991 reports of chest X-rays.  
There were no records from 1981.  The veteran told the VA 
psychiatrist that he lived in the country with his 18 year 
old daughter and had very few friends.  He noted that, 
because of financial problems, he had been laid off six 
months earlier from his brother's film processing company 
where he had been employed for approximately ten years.  He 
stated that he could not return to retail sales work because 
of his difficulty interacting with people.  

The VA psychiatrist's mental status evaluation in December 
1992 revealed that the veteran had a logical, coherent, and 
relevant thought process with no evidence of pressured 
speech.  He was considerably preoccupied with the death of 
his buddy that occurred in Vietnam, but he was not 
delusional.  His affect was somewhat anxious and at times he 
was teary-eyed, while his overall emotional display was 
consistent with his symptoms, and he showed a picture 
characteristic of PTSD.  He was oriented times three, and 
able to concentrate, with intact immediate and remote memory.  
His insight and judgment were also intact.  The resulting 
Axis I diagnosis was PTSD, and on Axis V he was assigned a 
GAF scale score of 60, with a past score of 65. 

The VA psychologist in December 1992 concurred with the 
diagnosis and included an Axis II diagnosis of personality 
disorder, not otherwise specified, with dependent, avoidant, 
and histrionic characteristics.  The psychologist noted that 
the veteran scored 118 on the Mississippi Scale for Combat 
Related PTSD, which was well above the cutoff for determining 
the presence of PTSD symptomatology.  He also found that the 
results of the Minnesota Multiphasic Personality Inventory 
(MMPI-2) indicated considerable pathology.  

VA outpatient treatment notes from November 1993 show that 
the veteran was prescribed medication to help with his PTSD 
symptoms and was regularly assessed in the mental health 
clinic.  A July 1993 note indicated a recent nightmare about 
Vietnam.  A November 1993 clinical note reflected the 
veteran's request for medication and assertions that he was 
angry and depressed, but would not hurt himself or others.  
An August 4, 1994 treatment note indicated that the veteran's 
PTSD appeared to be getting worse.  He was living in a motel 
and still had nightmares about Vietnam.  The VA psychiatrist 
offered no elaboration of specific symptomatology that was 
worsening.  October 1994 VA mental health treatment notes 
reflect a reported increase in the veteran's Mississippi 
Scale for Combat Related PTSD from 118 two years earlier to a 
present score of 150.  The veteran was reported to be 
emotionally guarded with a flat affect.  He refused to 
consider an inpatient treatment program and was referred for 
individual therapy.  The diagnosis was PTSD with increased 
symptoms.  The October 1994 evaluation from the VA 
psychologist indicated that the veteran was working in a 
motel, and as a security guard at a children's home.  The 
veteran reported that he had combat dreams and that he 
believed his life was "pretty much over."  The psychologist 
noted that the veteran presented a history and symptoms 
consistent with severe PTSD.

The veteran was afforded further VA examination in January 
1995.  He reported that he was in regular therapy, which 
helped, but that he found that his nightmares had increased 
to two to three times a week, and flashbacks continued 
periodically.  He also stated that he had recently started 
feeling paranoid and experienced increasing irritability and 
dislike of other people, and was estranged from family and 
friends, but reported that he "gets along quite well with 
his parents and siblings."  He reported feeling paranoid and 
stated that he did not associate much with other people, only 
with a couple of veteran friends.  He described paranoid 
feelings of people talking about him when he attended group 
sessions.  He reported insomnia and a preoccupation with his 
friend who was killed in Vietnam.  He lived in a motel room 
with two dogs as his daughter had moved out.  He worked 16 
hours a week and reported getting very depressed sometimes, 
thinking that life is not worth living, but he also denied 
suicidal ideation.  

The January 1995 VA examiner noted that the veteran's 
personal hygiene had deteriorated, and he appeared disheveled 
and not properly groomed.  The mental status evaluation 
revealed no evidence of pressured speech or thought disorder, 
and the veteran was not guarded or suspicious, although he 
reported feeling paranoid in group settings.  There was some 
evidence of obsession with his buddy who died in Vietnam, but 
no indication of delusions, ideas of reference, or 
hallucinations.  He did manifest sleep disturbances, anxiety, 
and depression, and appeared irritable.  His overall 
emotional display was reported as consistent with his 
symptoms.  Cognitive functions were all intact.  The 
diagnoses were reported as: Axis I - PTSD; dysthymia, late 
onset, secondary; Axis II - no diagnosis; Axis V - Current 
GAF 55, past one year GAF 55.  The examiner noted that the 
veteran had deteriorated to some degree since his 1992 
examination, indicated by increased nightmares and intrusive 
thoughts.  In addition, in spite of regular psychotherapy and 
medication, the examiner noted that the veteran seemed to 
have more depressive features than before.  

Subsequent to this VA examination report, the veteran was 
granted an increased rating for PTSD to 50 percent, effective 
from August 23, 1994.  He continued to note his disagreement 
with this assigned rating and requested a higher disability 
rating.

Records from the Social Security Administration show that the 
veteran was granted disability benefits effective August 
1995.  His primary diagnosis was reported as anxiety-related 
disorders with a secondary diagnosis of affective disorders.  
The substance of the report included the veteran's statements 
that he did housecleaning twice a week and shopped twice a 
week.  He reported that he watched television, took walks, 
shot pool twice a week for recreation, and visited the VFW 
about twice a week.

VA outpatient mental health notes covering the period April 
1995 through September 1996 show that the veteran continued 
in regular therapy with no significant change in symptoms.  
The veteran's therapist reported that symptoms had ranged 
from moderate to severe over the years since separation from 
service.  In August 1995, the veteran resigned from his job 
as a motel desk clerk because of his increased irritability 
and moodiness.  The VA therapist questioned the veteran's 
ability to maintain employment because of his physical and 
psychiatric problems.  In January 1996, he resigned from his 
only remaining part-time position as a security guard.  He 
stated that he could not tolerate the pressure and presence 
of other people.  He reported to his treating psychotherapist 
that the anxiety he experienced entering empty buildings 
caused him to quit.  He reported that they reminded him of 
bunkers.  His treating psychotherapist retired in September 
1996 and noted his referral of the veteran for continued 
treatment.  There are no additional outpatient records 
associated with the claims file.  

The veteran was afforded four more VA psychiatric 
examinations in 1996 and 1997.  In January 1997 a social and 
industrial survey was reported.  During the April 1996 VA 
examination, the veteran reported having been hospitalized 4 
to 5 years earlier for anxiety and depression.  He stated 
that at the time of hospitalization he had constant suicidal 
ideation, but never acted on it.  He reported that he was 
provided medication and did relatively well after the 
hospitalization.  The veteran reported that his PTSD symptoms 
had been increasing in severity and quantity.  However, the 
overall VA examination indicated that there had been no 
change in symptoms or level of impairment.  His hygiene was 
average and he was fully oriented.  The veteran presented 
paranoid ideation, distrust of everyone, and feelings of 
hopelessness and helplessness.  He agreed that he had chronic 
and constant low grade suicidal ideation and homicidal 
ideation, some in Vietnam and some in the U.S., and stated 
that some people "get on his nerves."  The examiner noted 
that the veteran's affect was depressed without anxiety.  The 
examiner reported an Axis I diagnosis of PTSD with dysthymia 
and a GAF scaled score of 60.  The examiner reported that the 
veteran was at the same level as a year ago, with perhaps 
some increased nightmares and broken sleep patterns.  The 
veteran also was noted to be using alcohol and had a 
permanent suicidal ideation as well as feelings of 
irritability, anxiety, which sometimes upgraded to homicidal 
ideation.  

A July 1996 VA mental health clinical note reported no change 
in the veteran's symptoms, with continued social isolation 
and feelings of discomfort and nervousness around other 
people.  The VA psychologist referenced the veteran's ability 
to relate to people having deteriorated over the last few 
years, and he offered his opinion that the veteran was 
unemployable due to severe PTSD.  

The October 1996 examination report noted recurrent 
persistent severe PTSD symptoms manifested by nightmares, 
social isolation, and lack of social support with continued 
impaired occupational function.  There was no evidence of 
negativistic or dramatic attitude.  He was moderately tense, 
nervous, and worried, but cooperative.  There was no evidence 
of delusion or perceptual disturbance and insight and 
judgment were intact.  The veteran's GAF score was reported 
to be 50.  

During the January 1997 VA field examination interview, the 
veteran demonstrated acceptable demeanor and appeared 
truthful to the interviewer.  He reported attending the VFW 
Post once in a while, and had been as recently as two weeks 
earlier.  He lived in a cottage on the grounds of a Veterans 
Children's Home where he had previously worked as a security 
guard.  He reported that he quit because it bothered him to 
go in and out of vacant buildings and especially into a 
tunnel connecting the buildings, as it reminded him of 
Vietnam.  The interview with co-workers noted that the 
veteran kept to himself but never "got out of line."  The 
interview with his mother and stepfather noted that the 
veteran became paranoid and lost his sense of humor after his 
return from Vietnam.  He did not stay very long when he 
visited and did not have much to say.  His brother reported 
that he saw the veteran as a dental patient a couple of times 
a year, and also saw him on holidays.  He reported that the 
veteran had been much more outgoing before military service 
but currently was very much a loner, with no tolerance for 
disagreements.  The veteran's other brother, for whom he 
worked from 1982 to 1991, reported that he did not see the 
veteran often and had not talked with him in 6 weeks.  He 
noted that the veteran did not experience flashbacks while 
working with him, but he did chase customers from the store 
on one occasion when he got into a disagreement with them.  
The bar manager at the VFW Post noted that the veteran 
associated with 3 other veterans in a clique, and got 
"mouthy" after drinking too much.  However, he had not 
gotten into fights there, although he had come close.  The 
manager did not consider the veteran to be a loner.  He 
stated that the veteran would get up and shoot a game of pool 
with others every now and then.  Two other interviewees, an 
employer and co-worker, offered no specifics regarding the 
veteran's reported behavior due to PTSD symptomatology.  The 
overall field examination report resulting from these 
interviews with the veteran's former co-workers, friends, 
neighbors, and parents reflected that, while the veteran's 
behavior had changed since his return from Vietnam, he did 
not appear irrational or violent in public.  

The June 1997 VA examination report reiterated the veteran's 
military and medical history.  The veteran's activities of 
daily living were noted to be restricted and marginal.  He 
spent most of his time alone with his two dogs.  The examiner 
noted that the veteran's overall past job performance and 
functioning was considerably limited, and that he had been 
unemployed for the past years because of his difficulties.  
His continued isolation and withdrawal and persistent PTSD 
symptoms were noted to have affected his ability to obtain 
and retain employment.  His mental status examination 
revealed soft, low, but not monotone speech.  His mood was 
moderately to severely anxious and apprehensive, dysphoric, 
and moderately depressed, and his affect was restricted.  
There was some distancing, vigilance, and distrusting, but no 
paranoid delusions, obsessions, or compulsions were noted.  
Memory showed some deficits on recall, which the examiner 
indicated may have been attributable to the affective state.  
The Axis I diagnoses were chronic PTSD and some depressive 
symptoms not otherwise specified.  The Axis V GAF scaled 
score assigned was 50.  

A November 1997 VA examination report included a 
psychological evaluation.  The mental status evaluation 
revealed that the veteran was well-oriented, cooperative, and 
adequately dressed and groomed.  His affect was restricted, 
mood appeared mildly depressed, thought content was 
consistent with the interview, there was no evidence of 
suicidal or homicidal ideation or psychosis, and judgment and 
insight were intact.  The examiner reported an Axis I 
diagnosis of moderate to severe PTSD manifested by social 
isolation, estrangement from family, and low self esteem.  
The GAF scaled score was reported to be 60.  The examiner 
offered an opinion that the veteran's chronically depressed 
mood, anxiety, social withdrawal, nightmares, sleep 
disturbance, rumination, and emotional instability rendered 
him of limited employability.  He noted that, while the 
veteran's self-report of symptoms over the past year did not 
indicate a significant change in functional capacity, he 
continued to be disabled by his PTSD symptoms.  

The VA psychiatric examination, also conducted in November 
1997, revealed essentially the same mental status evaluation.  
The examiner noted that the veteran's chronic PTSD problems 
were characterized by recurring dysphoria, depressed, 
anxious, and tense mood, social withdrawal, distressing 
dreams and recurrent nightmares, occasional reliving of the 
experiences, sleep disturbances, and impaired relationships 
with others which caused continued occupational impairments.  
The examiner further noted that he did not find evidence to 
support a personality disorder and that, therefore, at this 
assessment, he could not separate symptoms and findings of 
personality disorder because there was no data to support 
such diagnosis.  He reported an Axis V GAF scaled score of 
55.  

In September 2000, the Board received a memorandum from a VA 
psychiatrist which included the medical opinion (dated in 
March 2000) that the veteran's PTSD had rendered him totally 
disabled as far back as September 1995, and that there had 
been no improvement since then.  
III.  Legal Analysis

In reviewing the medical evidence of record as it pertains to 
the period prior to August 23, 1994, the Board finds that the 
symptoms of the veteran's PTSD during this period more nearly 
approximated a 30 percent disability rating for definite 
industrial impairment under the regulations in effect prior 
to November 7, 1996.  Conversely, the Board finds that the 
medical evidence for the period prior to August 23, 1994 does 
not demonstrate that the impairment due to the veteran's PTSD 
more nearly approximated considerable social and industrial 
impairment so as to warrant a 50 percent rating.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1993). 

The VA examination report of December 1992 indicated previous 
periods of anxiety and some social isolation, as manifested 
in the veteran's choice to live away from all family members 
except his daughter, but also reflected that the veteran had 
been working full time and left employment when he was laid 
off due to financial problems unrelated to psychiatric 
impairment.  The veteran had been employed with his brother's 
film processing company for 10 years and, according to his 
brother's January 1997 VA field interview, had not had 
problems at work.  On one occasion, the veteran apparently 
disagreed with customers and chased them away, but there were 
no other reports of inappropriate behavior.  The veteran 
reported that he could not return to retail sales work, but 
he was able to obtain employment as a security guard during 
this period.

The Board notes that the December 1992 VA psychiatric 
examination report reflects a GAF score of 60, with a score 
of 65 for the year prior.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
Richard v. Brown,  9 Vet. App. 266 (1996).  A GAF score of 51 
to 60 indicates only moderate symptoms or "moderate 
difficulty in social, occupational, or school functioning."  
Carpenter  v. Brown, 8 Vet. App. 240, 242 (1995).  Examples 
of moderate difficulty include having few friends and being 
unable to keep a job.  In this regard, the Board notes that 
the evidence for the relevant period reflects that the 
veteran has few friends.  The evidence does not reflect that 
the veteran could not keep a job at this time; nevertheless, 
accounting for the veteran's belief that he could not work in 
a job that required contact with people, the Board recognizes 
some mild-to-moderate industrial impairment due to PTSD 
symptomatology.  With regard to the GAF score, the Board 
notes that a GAF score of 60 is at the high end of the range 
reflecting moderate social and occupational functioning, 
while the highest GAF score during the previous year was 
indicated to be 65.  The 61 to 70 range GAF score indicates 
only "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful personal relationships."  The Board finds 
that the GAF score representation of mild symptomatology 
prior to December 1992, and moderate symptomatology from 
December 1992, is analogous to not more than definite social 
and industrial impairment. 

The Board is cognizant of a VA psychologist's notation in 
December 1992 that psychological test results showed 
"considerable" pathology.  However, while the psychologist 
indicated "considerable" pathology, the opinion did not 
include that such symptomatology was productive of 
"considerable" social and industrial impairment.  The 
psychologist indicated that he agreed with the psychiatrist's 
contemporaneous findings, which included a GAF score of 60, 
with a score of 65 for the year prior.  As to the 
psychologist's notation that a test showed that the veteran 
scored well above the cutoff for determining whether he had 
PTSD symptomatology, the Board notes that the existence or 
persistence of such symptomatology is not in dispute.  The 
question here is one of degree or, more precisely, the degree 
of social and industrial impairment due solely to the 
veteran's service-connected disability of PTSD.  

The VA outpatient treatment records from November 1993 
reflect that the veteran was prescribed medication for his 
PTSD, and was angry and depressed, but that he asserted that 
he would not hurt himself or others.  VA clinical records 
reflect an increase in PTSD symptomatology beginning in late 
August 1994, but not before.  

Following a consideration of all of the relevant clinical 
findings, including the GAF score of 60 (65 during the 
previous year) noted upon the VA psychiatric examination in 
December 1992, it is the Board's judgment that the 
preponderance of the evidence is against a finding of more 
than definite or moderately large social and industrial 
impairment prior to August 23, 1994.  Accordingly, a 
disability rating in excess of 30 percent for PTSD, prior to 
August 23, 1994, is not warranted.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1993). 

The Board has considered all of the evidence of record, 
including the March 2000 VA psychiatric opinion (received in 
September 2000) to the effect that the veteran's PTSD had 
rendered him totally disabled as far back as September 1995.  
By its own terms, however, this opinion applies only to a 
period of time beginning over one year after August 23, 1994, 
so does not tend to demonstrate more severe PTSD 
symptomatology or more social and industrial impairment prior 
to August 23, 1994.   

The Board has also considered whether an extraschedular 
rating should be assigned under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000).  However, the Board finds, as did the RO, 
that the record does not present "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards" as contemplated by that 
regulation.  There has been no showing by the veteran that 
his PTSD symptoms, in and of themselves, resulted in marked 
interference with employment (i.e., beyond that contemplated 
by the assigned rating), or necessitated frequent periods of 
hospitalization, during the period of time in question.  
There is no indication that the veteran was unemployable 
prior to August 23, 1994.  His occupational impairment has 
been considered in the assignment of a 30 percent rating for 
definite social and industrial impairment for the period 
prior to August 23, 1994.  Therefore, the evidence does not 
show such extraordinary circumstances that this case meets 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 377 (1969); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

For the period prior to August 23, 1994, an initial rating in 
excess of 30 percent for PTSD is denied. 


REMAND

The remaining issue is entitlement to the assignment of a 
rating in excess of 50 percent for PTSD from August 23, 1994.  
Medical evidence dated in August 1994 indicates that the 
veteran's PTSD symptomatology had increased in severity.  He 
was noted to be living in a motel and still had nightmares 
about Vietnam.  The veteran's VA treatment notes from October 
1994 confirmed a reported increase in symptoms; it was 
reported at that time that his Mississippi Scale for Combat 
Related PTSD had risen from 118 two years earlier to a 
present score of 150.  However, while a VA psychiatrist 
stated that the veteran's PTSD seemed to be worsening, there 
was no statement or elaboration as to the specific symptoms.

On September 22, 2000, the Board received a memorandum from a 
VA psychiatrist which included the medical opinion (dated in 
March 2000) that the veteran's PTSD had rendered him totally 
disabled as far back as September 1995, and that there had 
been no improvement since then.  This medical evidence of 
increased disability beginning in September 1995 is relevant 
and probative of the severity of the veteran's PTSD 
disability during the period from August 23, 1994 to the 
present, and has not been considered by the RO.  Moreover, 
while the statement indicates total psychiatric impairment, 
it was rather brief and conclusory in nature.  That is, it 
was not supported by clinical findings or citations to 
medical evidence in the claims file.  If the medical evidence 
of record is insufficient, or, in the opinion of the Board, 
of doubtful weight or credibility, the Board is always free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination that clearly support its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  It is the Board's judgment that a 
comprehensive VA psychiatric examination is warranted for the 
purpose of determining the current severity of the veteran's 
PTSD.
The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination or medical opinion when such examination or 
opinion may substantiate entitlement to the benefits sought.  
However, VA may decide a claim without providing assistance 
when no reasonable possibility exists that such assistance 
will aid in establishment of entitlement.  The Veterans 
Claims Assistance Act of 2000 also includes new notification 
provisions, which require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In light of the new statutory provisions with regard 
to assistance to the veteran-claimant, on Remand the RO 
should review the veteran's claim to insure compliance with 
this newly enacted statute.  

For the period from August 23, 1994 to the present, on Remand 
the RO will need to adjudicate the initial rating claim for 
PTSD for this period under both the old regulations (in 
effect prior to November 7, 1996) and new regulations (in 
effect from November 7, 1996). 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
have him identify the location 
(physicians, hospitals, clinics, etc.) of 
any VA or non-VA psychiatric evaluation 
or treatment records dated in recent 
years that may be available.  After 
obtaining any indicated consent from the 
veteran, the RO should then determine 
which records, if identified, are not on 
file and then obtain this medical 
evidence and associate it with the claims 
folder.  38 C.F.R. § 3.159 (2000).

The RO should comply with notice and duty 
to assist provisions of the Veterans 
Claims Assistance Act of 2000, 
specifically as it relates to obtaining 
medical documentation identified by the 
veteran.

2.  The RO should schedule the veteran to 
undergo a VA psychiatric examination to 
determine the current level of disability 
due to his service-connected PTSD.  The 
entire claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examiner is requested to indicate in 
writing that the claims folder was 
reviewed.  The examiner should consider 
the veteran's current complaints and any 
clinical findings, and conduct any 
indicated diagnostic tests necessary to 
determine the current level of disability 
attributable to the veteran's service-
connected PTSD. 

The examiner is requested to offer a 
medical opinion regarding the level of 
impairment due to PTSD for the period 
from August 23, 1994, specifically 
indicating the time of any significant 
change in PTSD disability.  The examiner 
is requested to offer a medical opinion 
as to what degree the veteran's PTSD has 
impaired (from August 23, 1994 to the 
present) the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the veteran's 
reliability, productivity, flexibility, 
and efficiency levels in performing 
occupational tasks (industrial 
impairment).  Clinical findings should be 
elicited so that both the old and new 
rating criteria (in effect before and 
from November 7, 1996) may be applied.  
Additionally, a GAF score should be 
provided, and the examiner should explain 
its meaning in terms consistent with 
rating criteria.  All opinions provided 
should be explained in the context of 
other opinions of record, including the 
March 2000 VA psychiatric opinion of 
total disability as far back as September 
1995. 

3.  The RO should review the examination 
report to ensure that it complies with 
the directives of this Remand.  If the 
examination report fails to comply with 
the directives of this Remand, it should 
be returned for corrective action. 

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  After completion of the above, the RO 
should review the expanded record and 
adjudicate on the merits the veteran's 
claim regarding the initial rating 
assignment for PTSD for the period from 
August 23, 1994, including consideration 
of the rating criteria in effect prior to 
and after November 7, 1996, with 
application of the criteria more 
favorable to the claim.  

6.  If the determination remains adverse 
to the veteran, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be given an appropriate time in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to comply with the duty to 
assist the veteran with the development of his claim of 
appeal of initial rating assignment for PTSD (for the period 
from August 23, 1994).  The veteran is free to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



